department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date offic e of c h ief c o u n sel number release date cc dom it a saiskow wta-n-102411-00 uilc memorandum for harry martin fed-state coordinator north-south carolina district from subject lewis j fernandez deputy assistant chief_counsel income_tax accounting north carolina flood relief-- grants to small_business administration sba loan applicants this technical assistance memorandum is in response to your request for assistance dated date regarding the tax treatment of state payments made to individuals and businesses in north carolina that suffered losses due to the flood damage caused by hurricane floyd technical assistance does not relate to a specific case and is not binding on examination or appeals this document is not to be cited as precedent issue are grants from a state program that assists individuals in repairing their flood- damaged homes by reducing their debt burden includible in the recipients’ gross incomes conclusion the payments made by the state to reduce debt burdens of individuals repairing their flood-damaged homes are in the nature of general welfare and are not includible in the recipients’ gross incomes the state should not issue forms for the payments because they are not includible in a recipient’s income however individuals who receive these grants will be required to recognize tax_benefit income to account for any deduction based on the losses for which the grants compensate facts wta-n-102411-00 the general assembly of north carolina declared hurricane floyd the worst natural disaster in the state’s history in the latter part of hurricane floyd caused extensive and prolonged flooding that devastated the civil social economic and environmental well-being of eastern north carolina the entire economic base of that area was undermined making it extremely difficult for individuals to earn income to support themselves and their families in response to the widespread damage caused by hurricane floyd governor jim hunt jr of north carolina proposed a state emergency package consisting of numerous relief programs to assist individuals and small businesses in recovering from this disaster the hurricane floyd recovery act of was enacted on date the following disaster assistance program is addressed in this technical assistance the number appeared in the margin of materials in your request for assistance we are providing our assistance regarding other state programs in other memoranda grants to sba loan applicants this grant program provides payments to individuals who have incurred or will incur additional debt in repairing their flood-damaged homes the grants are intended to reduce the burden of the additional debt by financially assisting recipients in repairing their homes the grants range from dollar_figure to dollar_figure depending on the homeowner’s age income and amount of damage except that families above a certain adjusted gross family income ceiling are not eligible for grants law and analysis sec_61 of the internal_revenue_code and the income_tax regulations thereunder provide that except as otherwise provided by law gross_income means all income from whatever source derived however the service has held that payments made under legislatively provided social benefit programs for the promotion of general welfare are not includible in an individual’s gross_income the general welfare exception the service considered a similar federally funded program in revrul_76_395 1976_2_cb_16 and concluded that home rehabilitation grants received by low-income homeowners residing in a defined area of a city are in the nature of general welfare and are not includible in their gross_income see also revrul_98_19 1998_1_cb_840 relocation payments funded under the same act are not includible in an individual’s gross_income although the grants to sba loan applicants are excluded from a recipient’s gross_income the grants may nevertheless require special tax treatment by the homeowners as described below wta-n-102411-00 individuals who suffered flood damage to their residences and who will receive grants to help defray additional debt incurred for repairing their homes may have been entitled to claim deductions for casualty losses under sec_165 of the code sec_165 permits a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise sec_1_165-1 of the income_tax regulations provides that no portion of a loss is sustained for purposes of a deduction under sec_165 if a reasonable prospect of recovering reimbursement exists we view these grants as reimbursement for the flood losses because the grants are structured to replace what was lost 74_tc_725 revrul_87_117 1987_2_cb_61 if a reasonable prospect of recovering reimbursement existed in the year of the casualty deductions claimed for related casualty losses were erroneous to the extent of the expected reimbursement in order to correct the error individuals would be required to amend their returns on which the casualty_loss deductions were claimed if however no reasonable prospect of recovering reimbursement existed in the year of the casualty deductions for casualty losses were proper the tax_benefit_rule however might require individuals who properly claimed the casualty_loss deductions to include all or a portion of the amount of the deductions in gross_income when they later receive these grants the tax_benefit_rule ordinarily requires taxpayers to include in gross_income the amount of a prior year deduction when an event occurs that is fundamentally inconsistent with the premise of the deduction see 460_us_370 an event is fundamentally inconsistent with the premise of a deduction if the deduction would have been precluded had the event occurred in the same taxable_year as the deduction id here the event to be considered in reference to the casualty_loss deductions is the receipt of grants to sba loan applicants if this event ie the receipt of a grant had occurred in the same taxable_year as hurricane floyd the related casualty_loss deductions would have been precluded to the extent that the grants reimbursed the losses thus the receipt of grant money is fundamentally inconsistent with the premise of a deduction under sec_165 and the tax_benefit_rule will require a recipient of grant money to include in gross_income the amount of the prior year deduction that does not exceed the grant money to the extent the deduction previously reduced tax cf sec_111 recovery_of tax_benefit items sec_1_165-1 supports this conclusion providing that a taxpayer who has deducted a loss and in a subsequent year receives reimbursement for the loss must include the reimbursement in gross_income for the taxable_year in which received subject_to the provisions of sec_111 when an event that is fundamentally inconsistent with the premise of a deduction wta-n-1024111-00 occurs in the context of an exclusionary provision we must resolve the inherent tension between the inclusion required by the tax_benefit_rule and the exclusionary provision cf 460_us_370 nonrecognition_provision and tax_benefit_rule even though the grants to sba loan applicants qualify for exclusion under the general welfare exception we conclude that any inclusion required by the tax_benefit_rule will override the exclusionary rule revrul_76_144 1976_1_cb_17 relating to federally funded grants to aid individuals unable to meet necessary expenses or serious needs as a result of a major disaster holds that a taxpayer cannot have both the benefit of excluding money from income under the general welfare exception and claiming a deduction based on the loss for which the money compensates it follows that recipients of these otherwise excludable grants will be required to recognize tax_benefit income to cancel out any deduction in a prior year based on the losses for which the grants compensate accordingly we suggest that you advise the state of north carolina that the grants to sba loan applicants are not includible in the recipients’ gross incomes and that information reporting is not required on such payments further we suggest that you advise the state of north carolina to describe the tax consequences of these grants to the recipients in language similar to the following based only on a preliminary description of the program the internal_revenue_service has advised us that you need not include in income grants that you as a successful sba loan applicant receive from the state to assist you in repairing your flood-damaged home by reducing your debt burden you may need to include these grants in income however if you previously took a casualty_loss deduction for the home being repaired see publication casualties disasters and thefts for more information in addition the advice that you need not include the grant in income might change if all the facts suggest that the grants promote a purpose other than assisting families in repairing homes damaged from hurricane floyd taxpayers uncertain whether these principles or interpretations of tax law should apply to their situations should consider seeking a private_letter_ruling or if appropriate technical_advice procedures for issuing letter rulings and technical_advice are in revproc_2000_1 2000_1_irb_4 and revproc_2000_2 2000_1_irb_73 respectively if you have any further questions about this memorandum please call george baker at
